     Case 2:19-cv-01268-JGB-E Document 17 Filed 02/26/19 Page 1 of 2 Page ID #:85
      Case 2:19-cv-01268-R-E                                     ~.            -- ---_
                                              ..
                                                   .....m.   -        .,....-.~__.~f 1, ~ 'i
                                                                                             i


      Wilmer J. Harris, SBN 150407                                                        '
                                                                                          I


 1    wharris@sshhlaw.com                          F~8 ? ZUI~
      Stephanie T. Yu,SBN 294405
 2    s~yu sshhlaw.com                         ~___.
      SC ONBRUN SEPLOW
 3    HARRIS & HOFFMAN LLP
      715 Fremont Ave., Suite A
 4    South Pasadena, CA. 91030
      Telephone No.: 626)441-4129
 5    Facsimile No.:( 26)283-5770
 6
   Surisa Rivers, SBN 250868
 7 surisa riverslawinc.com
   Sarah ross, SBN 292170
 8 sarah riverslawinc.com
   RIVE SLAW,INC., APC
 9 2600 Foothill Blvd. Suite 203
   La Crescenta, CA 91214
10 Phone:(818)330-7012
   Fax:(213)402-6077
11
12 Attorneysfor PlaintiffJ.G.
13
                          UNITED STATES DISTRICT COURT
14
                         CENTRAL DISTRICT OF CALIFORNIA
15
16    J.G., a minor by and through his                 Case No.: 2:19-CV-1268-R-E
      Guardians ad Litem, JOSE G. and
17                                                     [          Order Granting
      MARTHA F.,
18                                                     Application to File Under Seal:
                   Plaintiffs,
19
                                                       1.Ex Parte Application for
20           vs.                                       Appointment of Guardian Ad
      LOS ANGELES UNIFIED SCHOOL                       Litem; Memorandum of Points and
21
      DISTRICT, a public entity, and DOES 1            Authorities in Support Thereof;
22    through 10, inclusive,                           Declaration in Support Thereof; and
23                                                     2.[proposed] Order Granting
                   Defendants.                         Application for Guardian Ad Litem.
24
25
26
27
28
     Case 2:19-cv-01268-JGB-E Document 17 Filed 02/26/19 Page 2 of 2 Page ID #:86
      Case 2:19-cv-01268-R-E


            The Court having considered Plaintiffls ex parte application to file petition for
 1
      guardian ad litem under seal, and good cause appearing, the Court GRANTS Plaintiffs
 2
      application and orders as follows:
 3
            Plaintiffls Ex Parte Application for Appointment of Guardians Ad Litem;
 4
      Memorandum ofPoints and Authorities in Support Thereof; Declaration in Support
 5
      Thereof and the related [proposed] Order granting the motion are to be filed under seal.
 6
 7
      IT IS SO ORDERED.
 8
 9
10
11
      Dated:      Z~l
12
                                             UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 1
       [PROPOSED] ORDER GRANTING MOTION TO SEAL APPLICATION FOR GUARDIAN AD

                                                LITEM
